PER CURIAM
Lonnie Snelling ("Appellant") appeals from what appears to be a trial court's judgment in favor of Kevin Segbers ("Respondent") in Appellant's suit for negligent trespass, negligent interference with contract and business expectancy, creating a nuisance, property damages, conspiracy, negligent infliction of emotional distress and punitive damages. Respondent requests this Court order Appellant to pay Respondent damages of $5,000 for filing a frivolous appeal, pursuant to Rule 84.19.
We have reviewed the briefs of the parties and the record on appeal and find no *373error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b). Respondent's prayer for damages is granted in the amount of $5,000. Appellant's Motion for Sanctions is denied.